No. 01-768

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2002 MT 148


THE STATE OF MONTANA, ex rel.,
MICHAEL S. SMARTT,

              Petitioner and Appellant,

         v.

JUDICIAL STANDARDS COMMISSION AND
ITS MEMBERS, HONORABLE JOHN WARNER,
Chairman; VICTOR F. VALGENTI; BARBARA
EVANS; PATTY JO HENTHORN; AND
HONORABLE ED McLEAN; and STAFF,

              Respondents and Respondents.



APPEAL FROM:         District Court of the First Judicial District,
                     In and For the County of Lewis and Clark,
                     Honorable Jeffrey M. Sherlock, Judge Presiding


COUNSEL OF RECORD:

              For Appellant:

                     Channing J. Hartelius, Hartelius, Ferguson, Baker & Kazda, and
                     Michael S. Smartt, Great Falls, Montana

              For Respondent:

                     Stanley T. Kaleczyc, Browning, Kaleczyc, Berry & Hoven, Helena,
                     Montana



                                                  Submitted on Briefs: May 2, 2002

                                                             Decided: July 2, 2002

Filed:

                     __________________________________________
                                       Clerk
Justice W. William Leaphart delivered the Opinion of the Court.
¶1    Michael S. Smartt (Smartt) appeals the Order of the First

Judicial District Court modifying a writ of prohibition to allow

the Judicial Standards Commission to cure ministerial defects

before commencing formal proceedings regarding alleged violations

of the Canons of Judicial Ethics.              We affirm.

¶2    We consolidate the issues raised by Smartt on appeal as

follows:

¶3    1.      Did   the    District     Court    err    by   modifying   and   then

dismissing its writ of prohibition?
¶4    2.    Did the District Court err by granting summary judgment in

favor of the Judicial Standards Commission?
                     FACTUAL AND PROCEDURAL BACKGROUND

¶5    The Judicial Standards Commission (the Commission) received a

written but unverified complaint against Justice of the Peace

Smartt on October 23, 2000.                 The complaint alleging judicial

misconduct was submitted by Samuel L. Harris (Harris), another

Cascade County Justice Court judge.              The Commission sent a copy of

the complaint to Smartt the next day and received Smartt’s response

in mid-November 2000.         The Honorable John Warner (Warner), chairman

of the Commission, was directed to pursue an informal resolution of

the Harris complaint, pursuant to Judicial Standards Commission

Rule 10.       Warner learned that Smartt was also the subject of a

Montana Department of Justice investigation.                 On November 29, 2000,

Warner obtained an order from the First Judicial District Court

directing the Department’s Criminal Investigation Bureau (CIB) to


                                           2
release   its    report     on   Smartt       to    the   Commission.     The   CIB

investigation had been conducted at the request of the Cascade

County Sheriff and recounted statements made by Troy Nelson Dye

(Dye) before a Richland County Justice of the Peace, alleging that

Smartt had broken into Dye’s home in Sidney, Montana, and sexually

assaulted him.      At the completion of the CIB investigation, the

Richland County Attorney declined to prosecute, and Dye did not

file a complaint against Smartt with the Commission.                  After Warner

shared the findings of the CIB report with the Commissioners, the

Commission decided to expand its investigation of Smartt’s judicial

misconduct to include the Dye allegations.
¶6    On December 30, 2000, Warner met with Smartt and his attorneys

to discuss informal disposition and informed Smartt that he could

avoid further Commission proceedings by voluntarily resigning from

his position as Justice of the Peace.                   After the meeting, Warner

sent Smartt transcripts of interviews with Dye from the CIB file

and   Smartt    submitted    a   response          to   Dye’s   allegations.    The

Commission then hired attorney Gregory Gould (Gould) to file a

formal complaint against Smartt with the Montana Supreme Court.

Smartt then notified Gould and the Cascade County Commissioners

that he intended to resign from his position as Justice of the

Peace effective July 1, 2001.         On June 28, 2001, Smartt withdrew

his resignation.      On July 3, 2001, Gould filed the Commission’s

formal complaint with the Clerk of the Supreme Court.

¶7    Smartt    petitioned the First Judicial District Court for a

writ of prohibition, which was issued on July 20, 2001.                   The writ



                                          3
barred the Commission from further proceedings against Smartt based

on an unverified complaint until further order of the court.

¶8   The Commission moved to vacate the writ of prohibition and for

summary judgment on various procedural and constitutional issues

raised in the affidavit accompanying Smartt’s petition.          Following

oral argument, the court entered an Order on August 15, 2001, that

modified the writ, awarded attorney fees to Smartt and reserved

ruling on the motion for summary judgment.           The Order allowed the

Commission to proceed on the basis of verified complaints alleging

matters within the jurisdiction of the Commission.          On October 25,

2001,   the   court   granted   the   Commission’s    motion   for   summary

judgment and dismissed Smartt’s petition.
                           STANDARD OF REVIEW

¶9   Our standard of review in appeals from summary judgment

rulings is de novo.     Andrews v. Plum Creek Mfg., LP., 2001 MT 94, ¶

5, 305 Mont. 194, ¶ 5, 27 P.3d 426, ¶ 5. When we review a district

court’s grant of summary judgment, we apply the same evaluation,

based on Rule 56, M.R.Civ.P., as the district court. Andrews, ¶ 5

(citing Bruner v. Yellowstone County (1995), 272 Mont. 261, 264,

900 P.2d 901, 903).     In Bruner, we set forth our inquiry:

     The movant must demonstrate that no genuine issues of
     material fact exist. Once this has been accomplished, the
     burden then shifts to the non-moving party to prove, by
     more than mere denial and speculation, that a genuine
     issue does exist. Having determined that genuine issues
     of fact do not exist, the court must then determine
     whether the moving party is entitled to judgment as a
     matter of law.

Bruner,   272 Mont. at 264-65, 900 P.2d at 903.




                                      4
¶10   When we review a district court’s conclusions of law, the

standard of review is plenary and we must determine whether the

district court’s conclusions of law are correct as a matter of law.

State v. Anderson, 2001 MT 188, ¶ 19, 306 Mont. 246, ¶ 19, 32 P.3d
750, ¶ 19.
                               DISCUSSION

¶11   The Judicial Standards Commission is constitutionally mandated

to investigate complaints, subpoena witnesses and documents, and

make recommendations to the Montana Supreme Court concerning the

discipline of members of the judiciary.       Article VII, Section 11 of

the Montana Constitution reads:
      (1) The legislature shall create a judicial standards
      commission consisting of five persons and provide for the
      appointment thereto of two district judges, one attorney,
      and two citizens who are neither judges nor attorneys.

      (2) The commission shall investigate complaints, and make
      rules implementing this section. It may subpoena
      witnesses and documents.

      (3) Upon recommendation of the commission, the supreme
      court may:

            (a)     Retire any justice or judge for
            disability that seriously interferes with the
            performance of his duties and is or may become
            permanent; or
            (b) Censure, suspend, or remove any justice
            or judge for willful misconduct in office,
            willful and persistent failure to perform his
            duties, violation of canons of judicial ethics
            adopted by the supreme court of the state of
            Montana, or habitual intemperance.

      (4)   The proceedings of the commission are confidential

      except as provided by statute.

¶12   The   Legislature   outlined   the   Commission’s   procedures   for

initiating an investigation and conducting formal proceedings.          A


                                     5
complaint from any citizen may cause the Commission to initiate an

investigation.       Section 3-1-1106(1)(a), MCA.          The Commission is

directed to notify the judicial officer of the citizen’s complaint

and of the initiation of an investigation.         Section 3-1-1106(1)(b),

MCA.    If the Commission’s investigation indicates that additional

proceedings may be justified, “the Commission shall require the

citizen who filed the original written complaint to sign a verified

written complaint before conducting such additional proceedings.”

Section 3-1-1106(1)(a), MCA.           Notice must again be given if a

verified written complaint is filed.        Section 3-1-1106(1)(b), MCA.

 This notice must be signed by the Commission and include the

charges made, the grounds for the charges, and a statement that the

judicial officer may file an answer.        Section 3-1-1106(1)(b), MCA.
¶13 Issue 1. Did the District Court err by modifying and then
dismissing its writ of prohibition?

¶14    The   writ   of   prohibition   Smartt   obtained    from   the   First

Judicial District Court was grounded, in part, on allegations that

the Commission had committed errors that violated Smartt’s rights

to due process and confidentiality.         The alleged errors included

the filing a of formal complaint against Smartt with the Montana

Supreme Court based upon an unverified complaint by Harris that was

not presented on the proper standardized form.             The writ directed

the Commission to “desist and refrain from any further action and

proceedings in the matter relating to the Hon. Michael S. Smartt.”



¶15    Smartt premises his appellate argument on an assumption that

the District Court was correct as a matter of law to issue the


                                       6
writ.    The Commission concedes that the court was correct to enjoin

the Commission from instituting formal proceedings before it had

obtained a verified complaint, but erred in using the writ of

prohibition, which enjoined the commission from taking any action,

including obtaining the required verifications.

¶16     The function of a writ of prohibition is to halt proceedings

that are “without or in excess of the jurisdiction” of the entity

exercising judicial functions.          Section 27-27-101, MCA.      The

statutory definition reads:
        The writ of prohibition is the counterpart of the writ of
        mandate. It arrests the proceedings of any tribunal,
        corporation, board, or person exercising judicial
        functions when such proceedings are without or in excess
        of the jurisdiction of such tribunal, corporation, board,
        or person.

Section 27-27-101, MCA.      We have defined the term “jurisdiction”

to mean “the power to hear and determine a particular case.”        State

ex rel. Yuhas v. Board of Medical Examiners (1959), 135 Mont. 381,

383, 339 P.2d 981, 982.       This Court examined the application of

the writ of prohibition in State ex rel. Lee v. Montana Livestock

Sanitary Bd. (1959), 135 Mont. 202, 339 P.2d 487, where we stated:

        [T]he writ of prohibition would not restrain a
        ministerial, executive or administrative function, no
        matter how illegal the act thereunder may be so long as
        the tribunal sought to be restrained has jurisdiction of
        the subject matter in controversy. A mistaken exercise
        of such tribunal’s acknowledged powers will not justify
        the issuance of the writ. The writ of prohibition will
        not be issued as of course, nor because it may be the
        most convenient remedy.

Lee, 135 Mont. at 209, 339 P.2d at 491 (citing State ex rel. White

v. Board of State Land Com’rs (Wash. 1901), 63 P. 532, 533).




                                    7
¶17   Smartt relies on State ex rel. Shea v. Judicial Standards

Commission (1982), 198 Mont. 15, 643 P.2d 210, where this Court

issued a writ of prohibition to enjoin the Commission from acting

in excess of its authority by investigating charges leveled in an

unverified complaint.         In Shea, the Commission was “arrested” by

writ of prohibition from pursuing disciplinary proceedings against

a justice of this Court for unpaid parking tickets amassed by his

wife and the use of “intemperate” language in a dissenting opinion.

  Because the charges against Justice Shea did not amount to

constitutionally proscribed “misconduct in office,” this Court

concluded    that     the   Commission       was   operating   outside    of     its

jurisdiction.       This Court did not issue the writ of prohibition

solely   because    the     Commission   proceeded       against   Justice      Shea

without the statutorily required verified complaint, but, rather,

primarily because the Commission exceeded its jurisdiction in

investigating a charge that did not amount to “misconduct in

office.”     Even if the complaint in Shea had been verified, the

Commission    still    lacked    subject      matter    jurisdiction     over   the

substance of the complaint.          In the present case, on the other

hand, when the procedural requirement of a verified complaint was

satisfied, there was no question but that the Commission had

jurisdiction over the subject matter of the complaint.
¶18   Following the Shea decision, the 1983 Legislature amended § 3-

3-1106, MCA,    and clarified the procedural requirement that the

Commission    obtain    a    verified,   written       complaint   when   further

proceedings against a judicial officer appear to be justified after



                                         8
the Commission conducts an initial investigation.              Sec. 1, Ch. 334,

L. 1983.     Section 3-3-1106, MCA, reads, in pertinent part:

      (1) (a) The commission, upon the filing of a written
      complaint by any citizen of the state, may initiate an
      investigation of any judicial officer in the state to
      determine if there are grounds for conducting additional
      proceedings before the commission. If the commission’s
      investigation indicates that additional proceedings
      before the commission may be justified, the commission
      shall require the citizen who filed the original written
      complaint to sign a verified written complaint before
      conducting such additional proceedings.

      (b)   The commission shall give the judicial officer
      written notice of the citizen’s complaint and of the
      initiation of an investigation. Notice must also be given
      if a verified written complaint is filed and must include
      the charges made, the grounds for the charges, and a
      statement that the judicial officer may file an answer.
      The notice must be signed by the commission.
¶19   The record before us indicates that the District Court issued

the   writ   of   prohibition   solely       upon   the   basis    of    Smartt’s

allegations of procedural errors committed by the Commission.

While Smartt concedes that the investigation of complaints against

judicial officers is within the jurisdiction of the Commission, he

claims that the Commission “abused its jurisdiction” by committing

the procedural errors enumerated in the affidavit attached to his

petition.      Once the ex parte writ was issued, Smartt contends the

Commission lost subject matter jurisdiction and had no authority to

undertake any further action in the matter.           Smartt, however, cites

no authority for the proposition that procedural errors can be a

basis for loss of jurisdiction.

¶20   Unlike   the   Commission’s   investigation         of   charges    against

Justice Shea that bore no relation to his conduct in office, the

Harris   complaint    alleges   that       Smartt   created    a   hostile   work


                                       9
environment by exposing county employees to sexually explicit

material and used county equipment and services to view pornography

on the Internet.     Although the Commission acknowledges error in

failing to obtain a verified complaint before initiating formal

proceedings against Smartt, the Commission’s original      jurisdiction

to investigate the Harris complaint is not disputed.

¶21 On August 15, 2001, the District Court ordered the writ to
continue in force only until verified complaints were received from
complainants. We agree with the court’s observation that Article
VII, Section 11 of the Montana Constitution grants the Commission
jurisdiction to investigate misconduct on behalf of the judiciary,
and a procedural error such as the failure to verify a complaint
should not be allowed to subvert this constitutional mandate.
Harris had verified his complaint by the time the court held its
hearing on the writ of prohibition. We conclude that the court did
not err when it modified the writ and allowed the Commission to
proceed with its investigation on Harris’ verified complaint.
¶22   Smartt next claims the Commission overstepped its authority by

obtaining a copy of the CIB investigative report and further

investigating allegations leveled by Troy Nelson Dye when Dye had

not filed any sort of complaint with the Commission.        The formal

complaint prepared by the Commission alleged that Smartt used his

judicial position to solicit or encourage sexual favors from Dye;

Smartt unlawfully entered Dye’s residence in Sidney, Montana; and

Smartt sexually assaulted Dye.

¶23   By   constitutional   and   statutory   grant   of   rule-making

authority, the Commission promulgated the Rules of the Judicial

Standards Commission.    See Art. VII, Sec. 11(2), Mont. Const.; § 3-

1-1105(2), MCA.     The Commission’s Rule 10(b) states:

      A complaint shall not be a prerequisite to action by the

      Commission.   The Commission may act on its own motion in



                                  10
       those      cases     where     the        Commission        considers        it

       appropriate.

Smartt urges us to declare this rule an unconstitutional extension

of the Commission’s jurisdiction on the grounds that Article VII,

Section 11(2) of the Montana Constitution states only that “[t]he

commission shall investigate complaints.”

¶24    First,     in      addition    to     investigating              complaints,      the

Constitution grants the Commission express authority to “subpoena

witnesses and documents.” Art. VII, Sec. 11, Mont. Const.                           We note

that   the     Commission      was   in   the     process     of    investigating        the

complaint submitted by Harris when Chairman Warner learned that the

Montana Department of Justice had undertaken an investigation of

alleged wrong-doing by Smartt.
¶25    To determine whether the Commission’s constitutional mandate

to “investigate complaints” grants jurisdiction to investigate

alleged judicial misconduct in the absence of a written complaint,

as contemplated by Rule 10(b), we note that the term “complaint”

has both common and legal meanings.                A complaint can be “something

that is the cause or subject of protest or outcry” as well as “a

formal allegation against a party,” according to Webster’s New

Collegiate Dictionary (1979).             In the legal context, a complaint is

the “initial pleading that starts a civil action.”                            Black’s Law

Dictionary (7th Edition, 1999).                     While a complaint in this

instance is lodged with the Commission and not a court of law, the

use    of   the   term    in   Article      VII,    Section        11    of   the   Montana




                                            11
Constitution does not dictate any particular degree of legal

formality.

¶26    The Legislature clarified that “a written complaint by any

citizen of the state” may initiate an investigation of judicial

misconduct by the Commission.        Section 3-3-1106(1)(a), MCA.            Only

when    the   initial    investigation         indicates    that    additional

proceedings    before    the      Commission     are   warranted     must     the

complaining citizen sign a verified complaint.                    Section 3-3-

1106(1)(a), MCA.
¶27    The transcripts of the 1972 Constitutional Convention offer

some guidance on the process required to bring matters of judicial

wrong-doing before the Commission, as envisioned by the Convention

delegates.     In discussing the public policy concerns supporting

the mandate of the Judicial Standards Commission, one delegate

observed,

       [W]e’ve never had a commission of this type to which a
       practicing lawyer could go. The only way that you can
       get rid of a judge was through impeachment or wait until
       the next election and try to get somebody to run against
       him. This is a procedure where a letter can be written
       or a charge filed with this commission and ask them to
       look into it, investigate it, and, if the facts were
       found to be true then to take such action as [they] might
       deem appropriate.

Comments of Delegate Aronow, Constitutional Convention Transcript

at 1126 (February 29, 1972).          Delegate Aronow further explained

that the intent of Article VII, Section 11 was to create “a

committee of five, to investigate and look into any complaints that

are made or any information that comes to the attention of the

commission    that   a   judge,    either   because    of   old    age,     other



                                      12
disability, is not attending to his duties properly and provide for

his retirement or removal from office.”              Comments of Delegate

Aronow, Constitutional Convention Transcript at 1123 (February 29,

1972).

¶28   Delegate Berg noted that the Commission offered judicial

officers accused of wrong-doing a forum where they could defend

themselves:

      We are particularly interested in seeing to it that
      District judges and Supreme Court justices have some
      protection, not only of themselves in the case of
      senility or alcoholism, but frequently charges are made
      against judges which, of course, they are almost
      powerless to answer. If there is a commission before
      whom those charges can be filed, the judge has an
      opportunity to defend himself.
Comments of Delegate Berg, Constitutional Convention Transcript at

1125 (February 29, 1972).

¶29   Taken together, these excerpts depict a Commission conceived

to investigate the truth of       “a charge filed” or “a letter written”

or “any information that comes to [its] attention” in order to make

recommendations    to     the   Montana    Supreme   Court   regarding    the

discipline or removal of judicial officers. While the Commission’s

own Rule 10(a) directs that all complaints to the Commission must

be in writing and verified by the complainant, Rule 10(b) states

that the filing of a verified complaint is not a prerequisite to

the Commission initiating an investigation of alleged judicial

misconduct based upon information otherwise received.

¶30    The Constitution authorizes the Commission to investigate

judicial wrong-doing.      We see nothing in Rule 10(b) that prevents

the   Commission   from    carrying   out   its   constitutional   duty    to


                                      13
investigate complaints from Montana citizens, and nothing in the

Montana Constitution that bars the Commission from acting on its

own motion to investigate willful misconduct in office, persistent

failure to perform judicial duties and violations of the canons of

judicial ethics.       We conclude that the Commission did not exceed

its jurisdiction in obtaining a copy of the CIB file on Smartt by

court order and undertaking its own investigation of the Dye

allegations.

¶31   Smartt also contends that the Commission’s initial notice to

him of the Harris complaint was defective because it was signed by

the Commission’s executive secretary and not the Commission members

themselves.      Section 3-1-1106(1)(b), MCA, directs the Commission to

sign the notice to a judicial officer that a verified complaint has

been received.      Since the letter signed by the executive secretary

gave Smartt notice of the receipt of an unverified complaint, we

conclude   this     initial   notice     did   not     violate    the    statutory

requirements.
¶32   At   the    direction   of   the      Commission       to   seek    informal

disposition of the complaints against Smartt, Chairman Warner met

with Smartt and his attorneys on December 30, 2000.                     Three days

before the meeting, Warner advised Smartt by letter that the

Commission’s      investigation    had      expanded    to    include     the   Dye

allegations.       Smartt claims   he was denied an adequate opportunity

to prepare for the meeting because the Commission failed to provide

him with a copy of the CIB report.               Smartt also contends that

Warner lacked authorization under the Commission’s rules to seek



                                       14
informal disposition of the Dye matter.                Finally, Smartt claims

that Warner did not explicitly recommend at the December 30 meeting

that Smartt resign from his position as Justice of the Peace, but

was on a “fishing expedition” regarding the Dye allegations.

¶33   On November 21, 2000, the Commission directed Warner to meet

with Smartt in accordance with the Commission’s Rule 10(g), which

states:

      After receipt of a complaint or of information indicating
      that a judge may have been guilty of conduct which might
      warrant discipline, or that a judge may be disabled, the
      Commission, before voting to hold a formal hearing, may
      delegate to one or more of its members the authority and
      responsibility to personally and confidentially confer
      with the    judge subject to the inquiry, and to make
      informal recommendations to the judge concerning the
      subject matter of the inquiry and a satisfactory
      disposition thereof.     If the judge agrees to the
      Commission’s suggested disposition, the matter may be
      disposed of on the basis of the agreement reached. If
      such agreed disposition is made on the basis that it be
      made public, the Commission shall file a report of such
      disposition in the office of the Clerk of the Supreme
      Court and it shall become a matter of public record.
Smartt is correct that the Commission’s formal delegation of

authority to Warner to seek informal disposition of the complaint

against Smartt occurred before the Commission learned of the Dye

allegations.    Prior to the December 30 meeting, Warner informed the

Commission of the contents of the CIB file, and proceeded in accord

with the Commission’s directive.                 Because the purpose of the

meeting was to attempt to resolve serious complaints against a

judicial officer in a confidential manner before initiating formal,

public proceedings, Smartt’s claim of insufficient notice lacks

merit.    The   meeting    was   not    a       criminal   proceeding     and   the

Commission   had   not   established        a   time   limit   for   an   informal


                                       15
resolution.       Immediately following the meeting, Warner mailed a

copy of the CIB file to Smartt.          Smartt formally responded to the

Dye allegations on January 28, 2001, and formal proceedings were

initiated thereafter.         We conclude that Warner acted with the

Commission’s authorization in pursuing informal disposition of the

complaints against Smartt.

¶34    Finally,    Smartt   objects    to    the   fact   that   Dye’s   formal,

verified complaint was not submitted on the standardized form set

forth in the Commission’s rules, was drafted by Gould, the attorney

hired by the Commission to prepare the formal complaint against

Smartt, and did not identify which specific sections of the Canons

of    Judicial    Ethics    Smartt    allegedly    violated.        As   stated

previously, the form of a complaint from a Montana citizen alleging

judicial misconduct is not critical to the Commission’s fulfilling

its constitutional mandate.          And, Smartt has identified no policy,

statute or rule of the Commission that was abrogated by Gould in

providing assistance in drafting Dye’s complaint.
¶35    By Order on October 25, 2001, the District Court dismissed

Smartt’s petition for a writ of prohibition.                We reiterate that

Article VII, Section 11 of the Montana Constitution requires that

the Commission investigate complaints and make recommendations to

this Court concerning allegations made against any justice or judge

for “willful misconduct in office, willful and persistent failure

to perform his duties, violation of canons of judicial ethics . . .

or habitual intemperance.”            We hold that the Commission acted

within its jurisdiction throughout its investigation of Smartt.



                                        16
The District Court was correct as a matter of law to dismiss the

writ of prohibition.

¶36 Issue 2.    Did the District Court err by granting summary
judgment in favor of the Commission?

¶37   The District Court granted the Commission’s motion for summary

judgment      on    four   issues   raised      by       Smartt   in    his    affidavit

supporting his petition for the writ of prohibition.                          On appeal,

Smartt does not dispute the factual basis for the court’s judgment.

 Instead,      he   contends    that   he      raised     only    one   issue    in   his

petition, which was whether the Commission should be barred from

further action due to lack of subject matter jurisdiction in the

absence of verified complaints, and maintains that the Commission’s

“motion       for   summary    judgment     was      a    cleverly      contrived     and

skillfully executed attempt to raise nonexisting issues.”

¶38   At a loss to conceive how the District Court could commit

reversible error by dismissing ancillary issues that both parties

agree are immaterial or irrelevant to the case, we affirm the

court’s Order.
                                    CONCLUSION

¶39   A writ of prohibition is an extraordinary remedy available to

enjoin    a    judicial    entity   from       the   inappropriate        exercise     of

jurisdiction when no other plain, speedy and adequate legal remedy

exists.        The District Court was correct as a matter of law to

dismiss the writ because at no time during its investigation did

the Commission act without or in excess of its jurisdiction.

¶40   Affirmed.




                                          17
                                 /S/ W. WILLIAM LEAPHART

We concur:

/S/   KARLA M. GRAY
/S/   JAMES C. NELSON
/S/   JIM REGNIER
/S/   TERRY N. TRIEWEILER
/S/   JIM RICE




                            18